Citation Nr: 9925160	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  93-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the back.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a disorder of the 
legs, to include varicose veins.


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
December 1944 to October 1945 and from August 1950 to May 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1990 decision of the RO.

In February 1995, the Board remanded the case to the RO for 
further development of the evidence.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting the veteran suffers from a back disorder as a 
result of a shell fragment wound sustained in service.

2.  There is no competent medical evidence of record 
suggesting the veteran suffers from hemorrhoids as a result 
of his military service.

3.  There is no competent medical evidence of record 
suggesting the veteran suffers from a disorder of the legs, 
including varicose veins, as a result of his military 
service.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims of service 
connection for residuals of a shell fragment wound to the 
back, for hemorrhoids, or for a disorder of the legs.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law enacted by Congress charges a claimant for VA 
benefits with the initial burden of presenting evidence 
sufficient to show that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  This threshold 
requirement is critical since the "duty to assist" a 
veteran in developing the evidence concerning his/her claim 
does not arise until it is shown the claim is well grounded.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation." 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
service connection requires competent evidence of:  i) a 
current disability (through medical diagnosis); ii) 
incurrence or aggravation of a disease/injury in service (lay 
or medical evidence) and; iii) a nexus between the 
disease/injury in service and the current disability (medical 
evidence).  Caluza at 506; see also Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  The truthfulness (credibility) of 
the evidence offered in support of the claim must be presumed 
in determining whether it is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Entitlement to service connection for residuals of
a shell fragment wound to the back

A VA X-ray examination administered in April 1992 reports a 
"normal lumbar spine."  The report of a VA examination of 
the veteran's spine administered in May 1995 shows no 
objective evidence of pain in the veteran's back.  A foreign 
body (shrapnel fragment) is noted in the veteran's back, but 
no impairment is reported due to that fragment or due to the 
accompanying scar, which is described as "soft, pliable and 
nontender."  The report of an X-ray examination administered 
at that time notes "moderate spurring over the anterior 
border of L4 and L5", but no narrowing of the veteran's disc 
spaces.  No bony displacement of soft tissue abnormality is 
noted.

In the report of his May 1955 separation examination, no 
scars were noted on the veteran's back and no back condition 
was reported to be present.  However, he claims that he was 
injured in Korea in 1951 by shrapnel from an exploding shell.  
His account of an injury in service automatically is presumed 
to be credible pursuant to the Court's holding in the King 
decision.  See King at 21.  Moreover, the Board also notes 
that his account of an injury in service is substantiated by 
his service personnel records-which show he received the 
Combat Infantryman Badge (CIB), and by a notation in the May 
1955 examination report referring to some unspecified type of 
injury in Korea in 1951, and by the finding of shrapnel and 
shell fragment wound scars during his most recent VA 
examination.

The veteran's account of his injury in Korea, however, is not 
sufficient, by itself, to warrant service connection.  There 
also must be competent medical evidence showing a 
relationship between his injury in service and a current 
disability, and his combat service does not obviate the 
requirement that he submit this medical nexus evidence.  See 
Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  There is no such evidence in 
this case-either in the examination reports or treatment 
reports, suggesting a connection between a current back 
condition and his injury in service.  In fact, a letter dated 
in December 1996 from a VA physician states the following 
concerning the veteran's back:

The degenerative changes seen on 
radiograph in 5/22/95 are not specific to 
the veteran's description of his injury 
and more likely represent changes 
associated with aging.  [The veteran's] 
weight 255# is quite heavy for his height 
5'6" and may contribute to his back 
pain.

Since there is no competent medical evidence of record 
linking a current back condition to the veteran's claimed in-
service injury, the veteran's claim does not meet the third 
requirement set forth by the Court in Caluza for a claim to 
be found well-grounded.  Accordingly, the Board must find the 
veteran has not submitted a well-grounded claim of service 
connection for residuals of a shell fragment wound to the 
back.

As previously stated, absent a well-grounded claim, there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.


Entitlement to service connection for hemorrhoids

The report of a VA examination administered in July 1946 does 
not refer to hemorrhoids.  Although the veteran's claims 
folder contains records dated in September 1949 (while he was 
not on active duty) concerning treatment he received from VA 
for hemorrhoids, the report of his May 1955 service 
separation examination is once again unremarkable for the 
condition.

The report of a VA examination administered in May 1992 notes 
"intermittent" rectal bleeding and reports claims by the 
veteran that he underwent surgery for the condition during 
service in 1953.

A more comprehensive examination was performed in May 1995 
pursuant to the Board's February 1995 remand.  In the report 
of a sigmoidoscopy accompanying that examination, the 
examining physician noted the veteran suffered from internal 
hemorrhoids.  No reference was made to the veteran's service, 
however.

In a letter dated in October 1996, a VA physician, after 
noting that he had reviewed the veteran's claims folder, 
stated the following:

Even if the veteran had an episode of 
rectal bleeding, as on 6/27/49, it most 
likely would have resolved spontaneously 
as the hemorrhoids were "mild" and 
no thromboses were noted.

It is not surprising that [hemorrhoids] 
were noted on sigmoidoscopy in 1995 at 
the time the veteran was over sixty.

Although this letter is not altogether clear, it does 
indicate rather strongly that the hemorrhoids found upon VA 
examination in 1995 are not related to the veteran's military 
service.  Even absent this letter, however, the veteran's 
claims folder contains no competent medical evidence of a 
link between his service and any current hemorrhoid 
condition.  Without such evidence, the veteran's claim does 
not meet the third requirement set forth by the Court in 
Caluza.  The Board must therefore find the veteran has not 
submitted a well-grounded claim of service connection for 
hemorrhoids.

As stated previously, absent a well-grounded claim, there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.



Entitlement to service connection for a disorder of the legs

The veteran's July 1946 VA examination and his May 1955 
separation examination are silent as to any claimed disorder 
of the legs.  (The Board notes this claim refers to skin and 
circulatory problems of the legs, not musculoskeletal 
conditions).  In fact, the report of the July 1946 
examination specifically notes that varicose veins were not 
found upon examination.  The first reference in the claims 
folder to a leg condition is contained in private treatment 
reports dated in April 1989, which refer to a "rash" of 
both legs.  The records show a diagnosis of stasis 
dermatitis.  Topical cream was prescribed for treatment of 
the condition.

The report of a VA examination administered in April 1992 
also notes the presence of a stasis rash of the veteran's 
lower extremities.  "Moderate" peripheral edema of the legs 
is also noted.  The examination report contains no reference 
to any of the conditions found being due to the veteran's 
service, however.

The veteran's claims folder also contains records of 
treatment at the Loma Linda VA Medical Center for stasis 
dermatitis.  But once again, there is no indication in any of 
these records that the condition is due to the veteran's 
service.

Based on the records of VA treatment and examination reports, 
the veteran's claim certainly meets the first requirement set 
forth by the Court in Caluza (competent medical evidence of a 
current disability).  However, as with the veteran's previous 
claims, the claims folder contains no evidence that the 
veteran suffers from a leg condition due to service.  
Moreover, the earliest record of any leg condition is dated 
more than 30 years after the veteran's separation from 
service.  This being the case, the Board must find the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for a disorder of the legs 
(to include varicose veins).

As stated previously, absent a well-grounded claim, there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.


ORDER

As evidence of well-grounded claims has not been submitted, 
the claims for service connection for residuals of a shell 
fragment wound to the back, for hemorrhoids, and for a 
disorder of the legs, are denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

 

